Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the amendment filed 12/27/2019.
 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. U.S. Patent Number 10,548,602 (Baril et al.)
 Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the current application recite a handle assembly including a ratchet assembly, or just the ratchet assembly, including a first and second rack, a pawl housing, first and second pawls, a release switch, and a well disposed between a proximal end of the first rack and a distal end of the 
second rack, which is generally recited in claims 1-20 of the patent.
	It is clear that all the elements of claims 1-20 of the application are to be found in claims 1-20 of the patent.  The difference between claims 1-20 of the application and claim 1-20 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 1-20 of the patent is in effect a “species” of the “generic” invention of claims 1-20 of the application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 refers to the “proximal well”, which lacks antecedent basis. The proximal well is positively recited in claim 6. Claim 8 should depend on claim 6 as opposed to claim 4.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 17, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2015/0209059 (Trees et al.)
Regarding claims 1, 2 Trees et al. discloses as shown in Figures 1, 26-34 a handle assembly for an endoscopic surgical instrument, the handle assembly comprising: a housing (housing of handle portion 10, see paragraphs  [0070], [0121]) selectively connectable to an endoscopic assembly configured to perform a surgical function; a fixed handle (stationary handle 708, see paragraph [0121]) extending from the housing; a trigger (trigger 704, see paragraph [0121]) pivotally connected to the housing; a drive bar (jaw closure rod of elongate shaft, see paragraphs [0084], [0121]) disposed within the housing of the handle assembly and operatively coupled to the trigger; a ratchet assembly disposed within the housing of the handle assembly, the ratchet assembly including: a first rack (portion of rack 718 generally indicated as A, show in Figure 26, see paragraph [0121]) operatively coupled to the drive bar, the first rack defining a plurality of first rack teeth; a second rack (portion of rack 718 generally indicated as B as shown in Figure 26, see paragraph [0121])operatively coupled to the drive bar, spaced apart from the first rack, the second rack defining a plurality of second rack teeth; a pawl housing (ratchet body 726, see paragraph [0121]) slidably mounted within the housing of the handle assembly, the pawl housing having a first pawl (forward pawl 720, see paragraph [0121]) being selectively engageable with the plurality of first rack teeth of the first rack, the pawl housing being transversely slidable between a first position and a second position; and a second pawl (reverse pawl 722, see paragraph [121]) movably mounted within the housing of the handle assembly and being selectively engageable with the plurality of second rack teeth of the second rack, wherein in the first position of the pawl housing, the first pawl is in registration with the plurality of first rack teeth of the first rack to be capable of prohibiting reversal of a direction of movement of the trigger until the first pawl is disposed beyond a proximal end or a distal end of the first rack; and wherein in the second position of the pawl housing, the first pawl is out of registration with the plurality of first rack teeth of the first rack to be capable of permitting reversal of the direction of movement of the trigger after the second pawl is disposed distally beyond a distal end of the second rack or proximally beyond a proximal end of the second rack, wherein the first rack includes a first length between the distal end and the proximal end thereof, and wherein the second rack includes a second length between the distal end and the proximal end thereof, the second length of the second rack being less than the first length of the first rack. 

    PNG
    media_image1.png
    445
    646
    media_image1.png
    Greyscale



Regarding claims 3, 4 Trees et al. discloses wherein the ratchet assembly includes a release switch (switch 712, see paragraph [0123]) at least partially supported within the housing of the handle assembly (switch 712 is supported in firing trigger 704, which is supported by 714 which is within the housing assemby) and operatively associated with the pawl housing, the release switch selectively actuatable to move the pawl housing from the first position thereof to the second position thereof, wherein in the second position of the pawl housing, the pawl housing is moved transversely relative to the first rack to disengage the first pawl from the plurality of first rack teeth of the first rack, wherein the second pawl is selectively engageable with the plurality of second rack teeth of the second rack in a first position thereof. See Figures 32, 34.
Regarding claims 17, 18 Trees et al. discloses as shown in Figures 1, 26-34  a ratchet assembly for an endoscopic surgical instrument, the ratchet assembly comprising: a first rack (portion of rack 718 generally indicated as A, show in Figure 26, see paragraph [0121]) defined on a top portion of a drive bar of the endoscopic surgical instrument, the first rack including a first length between a distal end and a proximal end thereof; a second rack (portion of rack 718 generally indicated as B, show in Figure 26, see paragraph [0121]) defined on the top portion of the drive bar, the second rack including a second length between a distal end and a proximal end thereof, the second length of the second rack being less than the first length of the first rack; a first pawl (forward pawl 720, see paragraph [0121]) movably mounted relative to the drive bar and being selectively engageable with the first rack, the first pawl being transversely slidable between a first position and a second position; and a release switch (switch 712, see paragraph [0123]) operatively associated with the first pawl, the release switch selectively actuatable to transversely move the first pawl from the first position thereof to the second position thereof, wherein in the first position of the first pawl, the first pawl is in registration with the first rack to be capable of prohibiting reversal of a direction of movement of a trigger until the drive bar is moved a first distance equal to the first length of the first rack, and wherein in the second position of the first pawl, the first pawl is moved transversely relative to the first rack to disengage the first pawl from the first rack such that, reversal of the direction of movement of the trigger is capable of being prohibited until the drive bar is moved a second distance equal to the second length of the second rack, a second pawl (reverse pawl 722, see paragraph [121]) movably mounted movably mounted relative to the drive bar and being selectively engageable with the second rack, wherein upon movement of the trigger, reversal of the direction of movement of the trigger is prohibited until the second pawl is disposed distally beyond the distal end of the second rack or proximally beyond the proximal end of the second rack. 
. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2015/0209059 (Trees et al.) in view of U.S. Patent Publication Number 2016/0015464 (Sakaguchi et al.)
Regarding claim 16,  Tres fails to disclose wherein the ratchet assembly further includes a first pawl spring and a second pawl spring supported within the housing of the handle assembly, the first pawl spring being configured to bias the first pawl into engagement with the plurality of first rack teeth of the first rack and the second pawl spring being configured to bias the second pawl into engagement with the plurality of second rack teeth of the second rack. 
Sakaguchi et al., from the same field of endeavor teaches a similar handle assembly as shown in Figures  11A-11C wherein the ratchet assembly further includes a first pawl spring (first biasing member 126, see paragraph [0117]) and a second pawl spring supported within the housing of the handle assembly, the first pawl spring being configured to bias the first pawl into engagement with the plurality of first rack teeth of the first rack and the second pawl spring (second biasing member 132, see paragraph [0117]) being configured to bias the second pawl into engagement with the plurality of second rack teeth of the second rack, for the purpose of biasing the first and second pawls in engagement with the teeth of the rack.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the handle assembly disclosed by Tres to include the first and second pawl springs disclosed by Sakaguchi such that the ratchet assembly further includes a first pawl spring and a second pawl spring supported within the housing of the handle assembly, the first pawl spring being configured to bias the first pawl into engagement with the plurality of first rack teeth of the first rack and the second pawl spring being configured to bias the second pawl into engagement with the plurality of second rack teeth of the second rack, in order to bias the first and second pawls in engagement with the teeth of the rack

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771